June 4, 2013.




                                       JUDGMENT

                       The Fourteenth Court of Appeals
                    AMERIQUEST MORTGAGE COMPANY, Appellant

NO. 14-13-00340-CV                          V.

          JULIO CARLOS MARRON AND MARIA ROCIO MARRON, Appellees
                      ________________________________

      Today the Court heard appellees’ motion to dismiss the appeal from the order signed by
the court below on December 20, 2012. Having considered the motion and found it meritorious,
we order the appeal DISMISSED.

     We further order that all costs incurred by reason of this appeal be paid by appellant,
Ameriquest Mortgage Company.
      We further order this decision certified below for observance.